[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
The plaintiffs have instituted this action against the defendants claiming they in another action slander the plaintiffs' title by filing lis pendens notices on property that was not part of the litigation. The factual basis is well put forth in plaintiffs' memorandum of law in opposition to the motion.
The defendants in this action, Connecticut Legal Services, Inc. and Russell T. Wolfgang Smith, have moved for summary judgment on the ground that they were absolutely privileged to file notices of lis pendens which cannot as a matter of law sustain a slander of title claim.
It is the opinion of the court that there remains an issue of material fact as to whether there was a probability that the premises would become a common interest community at the time the notices of lis pendens were filed. Accordingly, there is an issue of fact as to whether the defendants violated Connecticut General Statutes 52-325a by filing notices on property that was not the subject of the prior suit.
Defendants' motion for summary judgment is denied. CT Page 2636
WILLIAM J. McGRATH, JUDGE